United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1392
                        ___________________________

                            United States of America

                             lllllllllllllllllllll Appellee

                                          v.

                                 Juan A. Johnson

                            lllllllllllllllllllll Appellant
                                   ____________

                    Appeal from United States District Court
                      for the Western District of Missouri
                                ____________

                            Submitted: August 7, 2012
                             Filed: August 17, 2012
                                 [Unpublished]
                                 ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

     Juan Johnson pleaded guilty to wire fraud, in violation of 18 U.S.C. §§ 1343,
2. The district court1 sentenced him to time served in prison plus three years of

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
supervised release, and entered a restitution judgment ordering him to pay restitution
in the amount of $74,724.02. On appeal, Mr. Johnson’s counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
acknowledging that Mr. Johnson entered into a written plea agreement containing an
appeal waiver, but raising issues related to (1) the effectiveness of counsel, (2)
Mr. Johnson’s term of supervised release, and (3) the amount of restitution
Mr. Johnson was ordered to pay. Mr. Johnson has filed a pro se supplemental brief
raising essentially the same issues.

       We decline to address Mr. Johnson’s ineffective-assistance arguments in this
direct criminal appeal. See United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir.
2007) (appellate court ordinarily defers ineffective-assistance claim to 28 U.S.C.
§ 2255 proceedings). With respect to Mr. Johnson’s challenge to his supervised-
release term, we conclude that the appeal waiver bars our review. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (setting forth standard for
enforcing appeal waivers). As to Mr. Johnson’s challenge to the restitution amount,
we find that the issue is outside the scope of the appeal waiver, but we conclude that
the restitution judgment does not reflect any error, much less plain error. See United
States v. Moten, 551 F.3d 763, 768 (8th Cir. 2008) (18 U.S.C. § 3663A authorizes
restitution for all losses caused, not simply losses that wound up in defendant’s own
pocket); see also United States v. Louper-Morris, 672 F.3d 539, 566 (8th Cir. 2012)
(restitution order reviewed for plain error when defendant did not challenge it at
sentencing). Finally, having independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issue beyond the scope of the appeal
waiver.

      Accordingly, we decline to consider Mr. Johnson’s ineffective-assistance
arguments; we enforce the appeal waiver with respect to his supervised-release term;
we affirm the restitution judgment; and we grant counsel permission to withdraw,



                                         -2-
subject to counsel informing Mr. Johnson about procedures for seeking rehearing or
filing a petition for certiorari.
                         ______________________________




                                       -3-